



Exhibit 10.42


AGREEMENT
THIS AGREEEMENT ("Agreement") is made and entered into as of the 19th day of
February 2019, by and between NITTO BIOPHARMA, INC., a Delaware corporation
("Nitto"), and REGULUS THERAPEUTICS INC., a Delaware corporation ("Regulus").
RECITALS :


A.
Pursuant to that certain Lease dated July 31, 2015 by and between Walton Torrey
Owner A, L.L.C., a Delaware limited liability company ("Original Landlord") and
Regulus, as tenant, as amended by that certain First Amendment to lease dated
May 1, 2016 (and as may be further amended, collectively, the "Current Regulus
Lease"), Regulus currently leases approximately 59,248 rentable square feet of
space comprised of the entire building located at 10614 Science Center Drive,
San Diego, California (the "10614 Building").



B.
Pursuant to that certain Lease dated January 4, 2016 by and between Original
Landlord and Nitto, as tenant (the "Current Nitto Lease"), Nitto currently
leases approximately 24,562 rentable square feet of space comprised of Suite 100
of the building located at 10628 Science Center Drive, San Diego, California
(the "10628 Building", and Suite 100 being the “10628 Building Premises”).



C.
ARE-SD Region No. 44, LLC, a Delaware limited liability company ("Alexandria")
is the successor-in-interest to Original Landlord under the Current Regulus
Lease and the Current Nitto Lease.



D.
Regulus and Nitto desire to switch buildings effective on or about April 1, 2019
(the actual date of the change of possession of each space, the "Delivery
Date"), which Delivery Date shall be finally determined with reference to the
Commencement Date in each New Lease (defined below). Originally, the parties
contemplated entering into mutual assignments of their respective leases to one
another; however, both parties are in negotiation with Alexandria to terminate
their current leases and execute new leases directly with Alexandria for their
respective new spaces (each, a “New Lease”). Accordingly, Regulus anticipates
relocating into the 10628 Building Premises and Nitto anticipates relocating to
the 10614 Building, in each case pursuant to a direct lease with Alexandria.

E.
The parties hereto will each derive benefits from the consummation of the
transactions contemplates above, including the benefit to Regulus of downsizing
its current Premises, resulting in significant savings over the remaining term
of the Current Regulus Lease. By this Agreement, the parties desire to
memorialize certain agreements and inducements relating to the relocation of
Regulus into the 10628 Building Premises and the relocation of Nitto into the
10614 Building.






--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
AGREEMENT:


1.Prior Agreement Superseded. This Agreement supersedes, in its entirety, that
certain Binding Summary of Terms and Letter of Intent for an Assignment of Lease
Agreements dated December 4, 2018, by and between Nitto and Regulus (the
"December Agreement"). Accordingly, from and after the date of full execution
and delivery of this Agreement, the December Agreement shall be void and of no
further force and effect. In the event this Agreement shall terminate pursuant
to the terms and conditions of Section 2 or Section 7 below, the December
Agreement shall remain void and of no further force and effect.


2.Contingency. This Agreement is contingent upon the occurrence of each and
every one of the following (each, a “Contingency” and collectively the
“Contingencies”):


A.Regulus and Alexandria executing a termination of the Current Regulus Lease
(or an amendment to the Current Regulus Lease providing for an earlier
expiration date to accommodate the Delivery Date) upon terms and conditions
acceptable to Regulus in its reasonable discretion;


B.Nitto and Alexandria executing a termination of the Current Nitto Lease (or an
amendment to the Current Nitto Lease providing for an earlier expiration date to
accommodate the Delivery Date) upon terms and conditions acceptable to Nitto in
its reasonable discretion;


C.Regulus and Alexandria executing a new lease for the 10628 Building Premises
upon terms and conditions acceptable to Regulus in its reasonable discretion;
and


D.Nitto and Alexandria executing a new lease for the 10614 Building upon terms
and conditions acceptable to Nitto in its reasonable discretion.
In the event any of the foregoing conditions set forth in this Section 2 has not
occurred by April 1, 2019 (other than as provided in the last sentence of this
grammatical paragraph), then, at the option of either Nitto or Regulus by
written notice to the other party at any time prior to Contingency Satisfaction
Date (as defined below), this Agreement shall be void and of no further force
and effect. The date that each of the Contingencies set forth in Section 2(A)
through 2(D) above has occurred shall be referred to herein as the "Contingency
Satisfaction Date." Notwithstanding the foregoing, if after termination of this
Agreement pursuant to the foregoing, the Contingency Satisfaction Date occurs,
then any termination of this Agreement may be withdrawn upon mutual agreement,
and this Agreement will be fully reinstated and remain in full force and effect.


3.FF&E/Equipment.


A.Regulus will leave all furniture, fixtures and equipment existing as of the
date of this Agreement, including all audio visual equipment and tables in the
vivarium, located within the 10614 Building (the “10614 FF&E”), and Regulus
hereby transfers to Nitto all of Regulus’ right, title and interest in the 10614
FF&E effective as of the Delivery Date. The 10614 FF&E will be





--------------------------------------------------------------------------------





transferred to Nitto in its “AS-IS, WHERE-IS, WITH ALL FAULTS” with no
representation or warranty of any kind, including, without limitation, any
representations or warranties as to the condition or functionality of the FF&E,
or the suitability of the FF&E for Nitto’s purposes.


B.Nitto will leave all furniture, fixtures and equipment existing as of the date
of this Agreement, including any audio visual equipment, located within the
10628 Building Premises (the “10628 FF&E”), and Nitto hereby transfers to
Regulus all of Nitto’s right, title and interest in the 10628 FF&E effective as
of the date of satisfaction of the Contingencies; provided that Nitto may elect,
in its sole discretion, to remove any items of the 10628 FF&E that it wishes to
relocate to the 10614 Building. The 10628 FF&E will be transferred to Regulus in
its “AS-IS, WHERE-IS, WITH ALL FAULTS” with no representation or warranty of any
kind, including, without limitation, any representations or warranties as to the
condition or functionality of the FF&E, or the suitability of the FF&E for
Regulus’ purposes.


C.Regulus agrees to sell to Nitto and Nitto agrees to purchase from Regulus the
equipment listed on Exhibit "A" attached hereto (collectively, the "10614
Equipment"). Upon the Delivery Date, Regulus shall execute a Bill of Sale
transferring ownership of the 10614 Equipment to Nitto in the form attached
hereto as Exhibit “B”, and Regulus shall leave the 10614 Equipment in the 10614
Building. As a condition to Regulus’ delivery of the Bill of Sale, Nitto shall
pay to Regulus $77,789.50 for the 10614 Equipment, which payment shall be off
set against the payment which Regulus is required to make to Nitto under Section
7(ii) below (i.e., the Security Deposit refund shall be $113,715.14 ($191,504.64
- $77,789.50 = $113,715.14)). The 10614 Equipment will be transferred to Nitto
in its “AS-IS, WHERE-IS, WITH ALL FAULTS” with no representation or warranty of
any kind, including, without limitation, any representations or warranties as to
the condition or functionality of the FF&E, or the suitability of the FF&E for
Nitto’s purposes.


4.Right of Entry. From and after the date of this Agreement, Nitto and its
agents and contractors shall have the right to enter the 10614 Building at all
reasonable times, upon reasonable prior notice to Regulus, for the purpose of
examining or inspecting the same and otherwise preparing the 10614 Building for
Nitto’s occupancy (provided that no physical construction will be permitted). In
addition, provided that Nitto and its agents do not interfere with Regulus’
continued occupancy of the 10614 Building or any decommissioning activities,
Regulus shall allow Nitto access to the 10614 Building beginning on March 1,
2019 for the purpose of physical construction, installing furniture and
equipment (including, but not limited to, AV equipment, telephones and
computers) in the 10614 Building, in the case of physical construction, subject
to the prior written consent of Alexandria (and Regulus makes no representation
or warranty regarding whether such consent by Alexandria is required or has been
obtained). Prior to Nitto's entry into the 10614 Building as permitted by the
terms of this Section 4, Nitto shall submit certificates of insurance reasonably
acceptable to Regulus and Alexandria, and shall submit a schedule to Regulus for
prior written approval, which schedule shall detail the timing and purpose of
Nitto's entry. Nitto shall comply with Regulus’ access and safety control
protocols with respect to any such entry. Nitto shall hold Regulus harmless from
and indemnify, protect and defend Regulus against any loss or damage to the
10614 Building and against injury to any persons or property caused by Nitto's
actions or omissions pursuant to this Section 4 (or any actions or omissions of
Nitto’s agents, contractors, or representatives), including, without limitation,
any claims arising out of Hazardous Materials brought onto the 10614 Building by
Nitto, Nitto’s agents, contractors, or representatives.
In addition, from and after the date of this Agreement, Regulus and its agents
and contractors shall have the right to enter the 10628 Building Premises at all
reasonable times, upon reasonable





--------------------------------------------------------------------------------





prior notice to Nitto, for the purpose of examining or inspecting the same and
otherwise preparing the 10628 Building Premises for Regulus’ occupancy (provided
that no physical construction will be permitted). In addition, provided that
Regulus and its agents do not interfere with Nitto’s continued occupancy of the
10628 Building Premises or any decommissioning activities, Nitto shall allow
Regulus access to the 10628 Building Premises beginning on March 1, 2019 for the
purpose of installing furniture and equipment (including, but not limited to,
telephones, AV equipment, and computers) in the 10628 Building Premises. Prior
to Regulus’ entry into the 10628 Building Premises as permitted by the terms of
this Section 4, Regulus shall submit certificates of insurance reasonably
acceptable to Nitto and shall submit a schedule to Nitto for their approval,
which schedule shall detail the timing and purpose of Regulus’ entry. Regulus
shall hold Nitto harmless from and indemnify, protect and defend Nitto against
any loss or damage to the 10628 Building Premises and against injury to any
persons or property caused by Regulus’ actions pursuant to this Section 4 (or
any actions or omissions of Regulus’ agents, contractors, or representatives),
including, without limitation, any claims arising out of Hazardous Materials
brought onto the 10628 Building by Regulus, Regulus’ agents, contractors, or
representatives.
If either party requests access to the other party’s premises prior to March 1,
2019, the non-requesting party shall have the right to charge the requesting
party a $1,000 per day early access fee. Each party will use commercially
reasonable and good faith efforts not to disturb the other party’s ongoing
business operations or any decommissioning activities during any entry permitted
by this Section 4.


5.Surrender/Indemnity.


A.By Regulus. Regulus shall provide copies of its surrender plan and related
decommissioning information to Nitto promptly upon receipt by Regulus. As
between Nitto and Regulus, Regulus (and not Nitto) shall remain responsible for
any Hazardous Materials brought upon, kept or used in or about the 10614
Building by or on behalf of Regulus. Regulus shall indemnify, defend, protect
and hold Nitto and Nitto's partners, affiliates, members, shareholders,
officers, directors, employees, agents, successors and assigns harmless from and
against, any and all claims, damages (including direct and consequential or
indirect damages), judgments, suits, causes of action, losses, liabilities and
expenses, including reasonable attorneys' fees and court costs (collectively,
"Indemnified Claims"), arising or resulting from any Hazardous Materials (as
defined in the Current Regulus Lease) brought upon, kept or used in or about the
10614 Building by or on behalf of Regulus.


B.By Nitto. Nitto shall provide copies of its surrender plan and related
decommissioning information to Regulus promptly upon receipt by Nitto. As
between Nitto and Regulus, Nitto (and not Regulus) shall remain responsible for
any Hazardous Materials brought upon, kept or used in or about the 10628
Building by or on behalf of Nitto. Nitto shall indemnify, defend, protect and
hold Regulus and Regulus' partners, affiliates, members, shareholders, officers,
directors, employees, agents, successors and assigns harmless from and against,
any and all Indemnified Claims, arising or resulting from any Hazardous
Materials (as defined in the Current Nitto Lease) brought upon, kept or used in
or about the 10628 Building by or on behalf of Nitto.


6.Delivery.


A.Condition of the 10614 Building. As of Delivery Date, the HVAC, electrical,
mechanical, and plumbing systems serving the 10614 Building shall be in good
working condition,





--------------------------------------------------------------------------------





with all repairs and maintenance up to date, and the 10614 Building will be
clean and free of debris. Nitto shall notify Regulus of any required repairs
relating to the foregoing on or before the Delivery Date, and if Nitto timely
notifies Regulus that any such item(s) is not in good working order (and neither
Nitto nor Nitto's agents, contractors or employees are the cause of the
necessary repairs), then Regulus shall, at Regulus' sole cost and expense, cause
such item(s) to be put in good working order within ten (10) business days of
receipt of Nitto's notification. If Nitto fails to so notify Regulus of the need
for any such repair within the time period set forth in the immediately
preceding sentence, then for purposes of the foregoing representation, the 10614
Building shall be deemed to have been in good working order as of the Delivery
Date. Regulus or its agents or contractors shall have the right to access the
10614 Building after the Delivery Date if necessary for purposes of any
requested repairs or maintenance.


B.Condition of the 10628 Building. As of Delivery Date, the HVAC, electrical,
mechanical, and plumbing systems serving the 10628 Building shall be in good
working condition, with all repairs and maintenance up to date, and the 10628
Building will be clean and free of debris. Regulus shall notify Nitto of any
required repairs relating to the foregoing on or before the Delivery Date, and
if Regulus timely notifies Nitto that any such item(s) is not in good working
order (and neither Regulus nor Regulus' agents, contractors or employees are the
cause of the necessary repairs), then Nitto shall, at Nitto's sole cost and
expense, cause such system(s) to be put in good working order within ten (10)
business days of receipt of Regulus' notification. If Regulus fails to so notify
Nitto of the need for any such repair within the time period set forth in the
immediately preceding sentence, then for purposes of the foregoing
representation, the 10628 Building shall be deemed to have been in good working
order as of the Delivery Date. Nitto or its agents or contractors shall have the
right to access the 10628 Building after the Delivery Date if necessary for
purposes of any requested repairs or maintenance.


7.Payments. Nitto would not enter into the documents referenced in Section 2(B)
and 2(D) above absent Regulus’ agreement to pay the amounts set forth herein. In
consideration of Nitto’s execution of the documents referenced above, Regulus
will pay to Nitto (i) a relocation assistance payment in the amount of One
Hundred Thousand Dollars ($100,000.00) concurrently with the full execution of
this Agreement; (ii) the sum of One Hundred Ninety One Thousand Five Hundred
Four and 64/100 Dollars ($191,504.64) representing the difference between the
security deposits under the Current Regulus Lease and the Current Nitto Lease on
or before April 15, 2019 (subject to the offset set forth in Section 3.C.
above), and (iii) reimbursement for six (6) monthly installments of base monthly
rent due pursuant to the new lease for the 10614 Building between Nitto and
Alexandria (i.e., an aggregate total of $1,360,292.61 over six months assuming a
Delivery Date of April 1, 2019; provided such amount will be adjusted to reflect
the actual value of monthly rent for the first six (6) months of the term of the
Nitto New Lease the first annual rent escalation will occur July 1, 2019), which
reimbursements shall be payable within the first three (3) business days of the
rent due date for each corresponding month. The sums due to Regulus for the
10614 Equipment as set forth in Section 3(B) above shall offset and be credited
against the sums due for the items in sections (i) and (ii) above, such payment
is to be made within thirty (30) days after the Contingency Satisfaction Date
and final reconciliation of the net amounts owed.


8.Brokers. Any broker commission due on account of the overall transaction
contemplated by this Agreement (i.e., the agreements comprising the
Contingencies) shall be paid by Regulus and/or Alexandria per separate
Agreement. Each of Regulus and Nitto represents and warrants to the other that
no broker or finder’s fee is due to any third party in connection with this
Agreement. Regulus agrees to defend, indemnify and hold harmless Nitto from and
against any claim





--------------------------------------------------------------------------------





for commission or finder's fee by any person or entity who claims or alleges
that they are owed a commission in connection with this Agreement. Nitto agrees
to defend, indemnify and hold harmless Regulus from and against any claim for
commission or finder's fee by any person or entity who claims or alleges that
they are owed a commission in connection with this Agreement.


9.Exhibits. The Exhibits attached hereto are incorporated herein by this
reference as if fully set forth herein.


10.Counterparts. This Agreement may be executed in any number of counterparts,
which may be delivered electronically, via facsimile or by other means. Each
party may rely upon signatures delivered electronically or via facsimile as if
such signatures were originals. Each counterpart of this Agreement shall be
deemed to be an original, and all such counterparts (including those delivered
electronically or via facsimile), when taken together, shall be deemed to
constitute one and the same instrument.


11.Attorneys' Fees. In any action to enforce the terms of this Agreement, the
losing party shall pay the successful party a reasonable sum for attorneys' fees
and costs in such suit and such attorneys' fees and costs shall be deemed to
have accrued prior to the commencement of such action and shall be paid whether
or not such action is prosecuted to judgment.


12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. No conflicts of law rules
of any state or country (including, without limitation, California conflicts of
law rules) shall be applied to result in the application of any substantive or
procedural laws of any state or country other than California.
[Signature Page Follows]





























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.
"NITTO"
NITTO BIOPHARMA, INC.,
 
a Delaware corporation
 
 
 
By:/s/ Winbin Ying
 
Name:  Winbin Ying
 
Title:   President
 
 
"REGULUS"
REGULUS THERAPEUTICS INC.,
 
a Delaware corporation
 
 
 
By:  /s/ Daniel Chevallard
 
Name:  Daniel Chevallard
 
Title:   Chief Financial Officer






































--------------------------------------------------------------------------------





EXHIBIT "A"
THE 10614 EQUIPMENT
a1042exhibita.jpg [a1042exhibita.jpg]















































--------------------------------------------------------------------------------





EXHIBIT "B"
FORM OF BILL OF SALE
FOR VALUE RECEIVED, REGULUS THERAPEUTICS INC., a Delaware corporation
("Seller"), hereby sells, assigns, transfers and delivers to NITTO BIOPHARMA,
INC., a Delaware corporation ("Buyer"), effective as of 11:59 p.m. (Pacific
Time) on __________________ (the "Effective Date"), all of the personal property
described in Schedule 1 attached hereto and incorporated herein by this
reference (the "Property").
Seller hereby represents and warrants that (i) it is the owner of the Property,
and the Property is not subject to any liens, encumbrances or claims of any
kind, (ii) the transfer of the Property to Buyer does not, and shall not,
require the consent of any third party, and (iii) Seller has the legal power,
right and authority to transfer the Property to Buyer.
Except as set forth above, this Bill of Sale is made without any covenant,
warranty or representation by, or recourse against, Seller, and Buyer hereby
releases Seller from and against any liability or claim therefor relating to the
Property transferred hereby except as a result of the breach of any
representation and warranty expressly set forth above.
This Bill of Sale shall be governed by, interpreted under, construed under, and
enforceable in accordance with the laws of the State of California.
IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale to Buyer
as of the date set forth below, which Bill of Sale (and the transfer of the
Property to Buyer) shall be effective as of the Effective Date.
SELLER:
REGULUS THERAPEUTICS INC.,
a Delaware corporation
By: _________________
Name: _______________
Title: ________________
Date: ________________




































--------------------------------------------------------------------------------





SCHEDULE 1
PROPERTY
All existing furniture, fixtures and equipment, including all audio visual
equipment located in the 10614 Building as of the Effective Date, and the
following equipment:
exhibit1042exhibitbschedule1.jpg [exhibit1042exhibitbschedule1.jpg]





